Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 12, 2019

The Court of Appeals hereby passes the following order:

A19A1680. GREGORY M. STOKES v. THE STATE.

      On March 17, 2014, the trial court revoked Gregory Stokes’s probation. Stokes
then filed this direct appeal. We, however, lack jurisdiction.
      Because the underlying subject matter of this appeal is the revocation of
Stokes’s probation, he was required to file an application for discretionary appeal in
order to obtain appellate review. See OCGA § 5-6-35 (a) (5); White v. State, 233 Ga.
App. 873 (505 SE2d 228) (1998). We lack jurisdiction over this direct appeal, which
is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/12/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.